               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

JUANITA E. HERRON,

                      Plaintiff,
                                                       Case No. 18-CV-245-JPS
v.

CREDENCE RESOURCE
MANAGEMENT LLC,                                                       ORDER

                      Defendant.


       On February 19, 2018, Juanita E. Herron (“Herron”) filed a complaint

against Credence Resource Management LLC (“Credence”) alleging

violations of the Fair Debt Collection Practices Act (“FDCPA”), the

Telephone Consumer Protection Act (“TCPA”), and Wisconsin state law.

(Docket #1). On September 20, 2018, Herron filed a notice of settlement.

(Docket #18). Thereafter, the parties were ordered to file a joint stipulation

of dismissal no later than December 19, 2018. (Docket #19). On December 5,

2018, the parties filed their joint stipulation of dismissal, in which they agree

to dismiss the case with prejudice. (Docket #20). The Court will adopt that

stipulation. See Fed. R. Civ. P. 41(a)(1)(A)(ii).

       Accordingly,

       IT IS ORDERED that the parties’ joint stipulation of dismissal

(Docket #20) be and the same is hereby ADOPTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice, each party to bear its own costs and

attorney fees.
Dated at Milwaukee, Wisconsin, this 7th day of December, 2018.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 2 of 2
